Citation Nr: 1625801	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-23 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left lateral disc herniation, L4-5 with degenerative changes and spinal stenosis.

2. Entitlement to service connection for left lateral disc herniation, L4-5 with degenerative changes and spinal stenosis.

3. Entitlement to service connection for ischemic heart disease (IHD) as a result of exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1964 to October 1968.  The Veteran's service record reflects that his active duty service included combat operations within the country of Vietnam.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran requested a central office hearing in his August 2012 VA Form 9.  However, the record indicated that the Veteran called VA to cancel his hearing.  The Veteran's hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. § 20.702(d); 20.704(d) (2015).

The Board notes that the Veteran has previously filed claims for a "back disorder" and "degenerative arthritis of the spine with nerve damage."  These claims are encompassed within the Veteran's current claim for entitlement to service connection for left lateral disc herniation, L4-5 with degenerative changes and spinal stenosis.

The issues of entitlement to service connection for left lateral disc herniation, L4-5 with degenerative changes and spinal stenosis and entitlement to service connection for IHD as a result of exposure to herbicides are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In July 1991, the Board issued a final decision denying entitlement to service connection for a back disorder.  This decision was not appealed to the Court of Appeals of Veteran Claims.

2. A rating decision and accompanying supplemental statement of the case (SSOC) were issued in May 1995 denying service connection for degenerative arthritis of the spine with nerve damage.  The Veteran withdrew the appeal of these determinations in an August 1995 statement in support of claim. 

3. The evidence received since the May 1995 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for left lateral disc herniation, L4-5 with degenerative changes and spinal stenosis. 


CONCLUSION OF LAW

1. The July 1991 Board decision on the issue of service connection for degenerative arthritis of the spine is final.  38 U.S.C.A. §§ 4004(b), 7104(b) (West 1991); 38 C.F.R. § 19.104 (1991).

2. The May 1995 rating decision with respect to the issue of service connection for degenerative arthritis of the spine with nerve damage is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

3. New and material evidence has been received; thus, the claim of entitlement to service connection for left lateral disc herniation, L4-5 with degenerative changes and spinal stenosis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for left lateral disc herniation, L4-5 with degenerative changes and spinal stenosis.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

The Veteran originally filed a claim for service connection for degenerative arthritis of the spine in June 1989.  A rating decision was issued in August 1989.  The Veteran submitted additional evidence in January 1990 that was effectively a notice of disagreement.   A statement of the case (SOC) was issued in April 1990.  The Veteran perfected an appeal to the Board in May 1990.  In July 1991, the Board issued a decision denying entitlement to service connection for a back disorder.  This decision was not appealed to the Court of Appeals of Veteran Claims.  The Board decision was final.  38 U.S.C.A. §§ 4004(b), 7104(b) (West 1991); 38 C.F.R. § 19.104 (1991).

The Veteran again filed a claim for service connection for degenerative arthritis of the spine with nerve damage in September 1992.  A rating decision was issued in November 1992.  A SOC was issued in November 1992.  A December 1994 Board decision remanded the issue to the AOJ.  A rating decision and accompanying supplemental statement of the case (SSOC) were issued in May 1995 denying service connection for degenerative arthritis of the spine with nerve damage.  The Veteran withdrew the appeal of these determinations in an August 1995 statement in support of claim.  Therefore, the May 1995 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the May 1995 rating decision, VA and private medical records documenting the Veteran's low back pain and degenerative changes have been added to the record.  Additionally, the Veteran has submitted lay statements that indicated that activities he was involved in during combat missions in Vietnam, including falling and carrying overly-heavy loads of ammunition, contributed to his present disability.  

This evidence is new, as it was received by VA after the issuance of the May 1995 rating decision, and could not have been considered by prior decision makers.  Additionally, it is material because it contributes a more complete picture of the circumstances surrounding the origin and effects of the Veteran's disability.  In particular, the evidence addresses the element of an in-service injury, which was not established in the prior determinations. 

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for left lateral disc herniation, L4-5 with degenerative changes and spinal stenosis is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  To that extent only, the claim is granted.  As will be discussed below, additional development is required prior to adjudication of the claim on the merits.


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for left lateral disc herniation, L4-5 with degenerative changes and spinal stenosis is reopened


REMAND

The Board notes that the Veteran has not been provided a VA examination in connection with his claim of entitlement to service connection for left lateral disc herniation, L4-5 with degenerative changes and spinal stenosis.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  See also Robinette  v. Brown, 8 Vet. App. 69, 76 (1995).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

In this case, the Veteran has indicated that he experienced back injuries while carrying out combat missions in Vietnam and was treated by a corpsman.  He stated that the injury has existed since service and that he had sought formal treatment for it as early as 1972.  Medical records from the Social Security Administration in 1988 indicated that he had suffered a back injury in the past.  A 1989 CAT scan showed degenerative changes, spinal stenosis, and mild foraminal encroachment.  Imagining from November 1996 showed similar findings.  VA medical records also indicated consistent reports of lower back pain throughout the medical records in the claims file.  The Veteran stated in his August 2012 VA Form 9 that the back problems he experienced in service continued to present and are the cause of his current back difficulties.  Therefore, because the record is lacking sufficient competent medical evidence as to whether the Veteran's low back disability is related to his military service, the Veteran should be afforded a VA examination.

Additionally, the Board notes that the December 2012 and February 2011 VA examinations provided for the Veteran's claim of entitlement to service connection for IHD were incomplete and lack adequate information on which the Board could make informed decision..  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The February 2011 VA examination indicated that the Veteran had been diagnosed with IHD in 2005.  However, the examiner did not indicate whether the condition was still present when the Veteran filed his claim in April 2010.  Evidence received after that examination, and thus not evaluated, is unclear with regard to whether the Veteran still had IHD when he filed for benefits.  In particular, May 2014 records from Marshall Cardiology indicated that an echocardiogram was negative for ischemia.  However, records from Patel Medical clinic in November 2013 indicated the Veteran had coronary artery disease.  Further, records from the South East Tucson VA clinic in February 2010 indicated that the Veteran was positive for cardiomyopathy, but records from Marshall Cardiology in January 2010 state the Veteran is without recurrence of cardiomyopathy.  A current disability, that is one present during the period of the claim, must be shown to establish service connection.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  As this fact is unclear both in the record and in the February 2011 VA examination, the opinion lacks sufficient information in the record to adjudicate the issue of service connection.  

The December 2012 VA examination is also incomplete in that it does not appear to have reviewed all the evidence in the record.  The December 2012 examiner indicated the Veteran did not have IHD.  The examiner indicated the Veteran's left ventricular ejection fraction (LVEF) was 50 percent.  The examiner drew this information from testing in December 2012.  The corresponding medical record indicated the Veteran's LVEF was 40-50 percent and indicated that the Veteran's left ventricular systolic function was probably mildly reduced.  This statement was not addressed by the examiner.  Moreover, the examiner indicated that the episode of angina in 2003 may have qualified as IHD, but that episode never formally diagnosed as angina.  The examiner did not, however, address the medical records from October 2007 that indicated angina was diagnosed at the Sierra Vista Regional Health Center.  Because the December 2012 VA opinion did not address evidence that may indicate a current IHD disability, it is not sufficient to adjudicate the issue of service connection.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by an appropriate examiner to determine the current nature and etiology of his low back disability.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the examination results and a review of the record, the examiner should provide the following opinions:

a.  Does the Veteran have a current low back disability?

b.  If a current low back disability is found, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability had its onset in service or is otherwise related to active service?

For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding the nature and origin of his symptoms.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  In particular the examiner should consider the Veteran's statements made in his August 2012 VA Form 9 that indicated that he injured his back from falls and carrying overly heavy loads while in Vietnam and the Veteran's July 1990 hearing testimony that indicated that he injured his back when he was knocked down by a cannon recoil.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. Schedule the Veteran for an examination by an appropriate examiner to determine the current nature and severity of his IHD.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether the Veteran currently has or has had IHD since April 2010, when he filed his claim.

In rending this opinion the examiner's attention is drawn to medical records from the Sierra Vista VA clinic and associated cardiology consult in July 2005 that indicated a diagnosis of cardiomyopathy,  October and November 2007 medical records from the Sierra Vista VA Clinic and Marshall Cardiology that indicated the Veteran was possibly suffering from angina,  November 2009 medical record from Dr. SCP that noted carotid atherosclerosis, January 2010 records from Marshall Cardiology that indicated an LVEF of 55 percent and no recurrence of cardiomyopathy; February 2010 medical records from the South East Tucson VA clinic noting the Veteran was positive for cardiomyopathy and a left bundle branch block,  December 2012 medical records that indicated reduced left ventricular systolic function;  January 2013 Marshall Cardiology records that indicated normal ventricular function and mild mitral regurgitation, November 2013 medical records from Patel Medical Clinic that assessed the Veteran with coronary artery disease, and May 2014 medical records from Marshall Cardiology indicating a stress echocardiogram was negative for ischemia. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


